Citation Nr: 0107697	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to basic eligibility to 
Department of Veterans Affairs nonservice-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The appellant had recognized guerrilla service from March 
1945 to August 1945, and service with the Regular Philippine 
Army in August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 determination letter 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines.


REMAND

The record shows that by a decision, dated in July 1987, the 
Board determined that the appellant was not entitled to basic 
eligibility for nonservice-connected disability pension, 
benefits because he did not have the requisite qualifying 
service.  Recently, the appellant has sought to reopen his 
claim for basic eligibility to nonservice-connected pension 
benefits.  By a decision letter, dated in September l999, the 
RO determined that the appellant lacked legal entitlement 
under the law, and denied his application for basic 
eligibility to pension benefits.  The RO did not address the 
question of whether new and material evidence had been 
submitted to reopen that claim.  The RO did not provide the 
veteran with the laws and regulations governing the finality 
of prior VA decisions in the December 1999 statement of the 
case.

In D'amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") held that the 
principles of new and material evidence apply to questions 
involving the status of a veteran.  Id at 1326-1327.  See 
also 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  While the D'amico decision was not issued until 
after the RO's September 1999 decision, the Board is 
obligated to follow this precedent decision.  See Tobler v. 
Derwinski, 8, 14 (1999) (per curiam).  However, in light of 
the fact that the appellant has not been provided the laws 
and regulations governing the finality of his claim, the 
Board finds that it would be potentially prejudicial to the 
appellant if the Board were to proceed to address the 
question of new and material evidence in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Additionally, the Board observes that the recently enacted 
legislation has eliminated the requirement for a well-
grounded claim, enhanced the VA's duty to assist a claimant 
in the developing the facts pertinent to his claim, and 
expanded the VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, on remand, the RO should ensure 
adherence to the new statutory provisions.

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should advise the appellant of 
the need to submit new and material 
evidence to reopen the claim of 
entitlement to basic eligibility for 
nonservice-connected VA disability 
pension benefits.  See 38 C.F.R. § 3.156.

2.  The RO should then determine whether 
the appellant has submitted new and 
material evidence sufficient to reopen 
her claim.  If the RO determines that new 
and material evidence has been submitted, 
it should reopen the claim, and decide 
the claim on the basis of all evidence, 
both old and new.

3.  If the RO determines that new and 
material evidence has not been submitted, 
it should issue a supplemental statement 
of the case containing all relevant laws 
and regulations referable to the finality 
of a previous RO determination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

